Case 1:17-cv-00052-IMK-MJA Document 146 Filed 12/06/19 Page 1 of 3 PageID #: 5303



                            UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF WEST VIRGINIA

  SCOTT T. BALLOCK,

                 Plaintiff,

  v.                                                          CIVIL ACTION NO.: 1:17-CV-52
                                                              Honorable Irene M. Keeley
  ELLEN RUTH COSTLOW,
  STATE TROOPER MICHAEL KIEF,
  AND STATE TROOPER RONNIE M. GASKINS,

                 Defendants.

                   STIPULATION OF DISMISSAL OF CLAIMS AGAINST
                        STATE TROOPER RONNIE M. GASKINS

          Plaintiff and Defendants, by and through their respective counsel, hereby stipulate and

  agree, under Rule 41(a)(1) of the Federal Rules of Civil Procedure that Plaintiff’s claims against

  Defendant State Trooper Ronnie M. Gaskins are hereby dismissed, with prejudice.

          Respectfully submitted this 6th day of December, 2019.


                                               /s/ Charles J. Crooks
                                               Charles J. Crooks (WV Bar No. 4633)
                                               CROOKS LAW FIRM PLLC
                                               244 Pleasant Street
                                               Morgantown, WV 26505
                                               (304) 282-1039
                                               Charles@crookslawfirm.org
                                               Counsel for Plaintiff


                                               /s/ P. Todd Phillips (email consent 12/6/19)
                                               P. Todd Phillips (WV Bar No. 9499)
                                               LYONS PHILLIPS LEGAL GROUP PLLC
                                               141 Walnut Street
                                               Morgantown, WV 26505
                                               (304) 296-3200 or (304) 296-0123
                                               toddphillips.law@gmail.com
                                               Counsel for Defendant Ellen Ruth Costlow



  10648791
Case 1:17-cv-00052-IMK-MJA Document 146 Filed 12/06/19 Page 2 of 3 PageID #: 5304



                                     /s/ Mark G. Jeffries (email consent 12/6/19)
                                     Mark G. Jeffries (WV Bar No. 11618)
                                     STEPTOE & JOHNSON PLLC
                                     400 White Oaks Boulevard
                                     Bridgeport, WV 26330-4500
                                     (304) 933-8000
                                     mark.jeffries@steptoe-johnson.com

                                     Montè L. Williams (WV Bar No. 9526)
                                     STEPTOE & JOHNSON PLLC
                                     P.O. Box 1616
                                     Morgantown, WV 26507-1616
                                     (304) 598-8000
                                     monte.williams@steptoe-johnson.com
                                     Counsel for Defendants State Trooper Michael Kief
                                     and State Trooper Ronnie M. Gaskins




                                        2
  10648791
Case 1:17-cv-00052-IMK-MJA Document 146 Filed 12/06/19 Page 3 of 3 PageID #: 5305



                              UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF WEST VIRGINIA

  SCOTT T. BALLOCK,

                   Plaintiff,

  v.                                                           CIVIL ACTION NO.: 1:17-CV-52
                                                               Honorable Irene M. Keeley
  ELLEN RUTH COSTLOW,
  STATE TROOPER MICHAEL KIEF,
  AND STATE TROOPER RONNIE M. GASKINS,

                   Defendants.

                                   CERTIFICATE OF SERVICE

                   I hereby certify that on the 6th day of December 2019, I electronically filed the

  foregoing “Stipulation of Dismissal of Claims Against State Trooper Ronnie M. Gaskins” with

  the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

  the following:

                                 Mark G. Jeffries, Esquire
                                 Steptoe & Johnson PLLC
                                 400 White Oaks Boulevard
                                 Bridgeport, WV 26330

                                 Montè L. Williams, Esquire
                                 Steptoe & Johnson PLLC
                                 P.O. Box 1616
                                 Morgantown, WV 26507-1616

                                 Counsel for Plaintiff

                                 P. Todd Philips, Esquire
                                 Lyons Phillips Legal Group PLLC
                                 141 Walnut Street
                                 Morgantown, WV 26505
                                 Counsel for Defendant Ellen Ruth Costlow




                                                   3
  10648791
